DETAILED ACTION
Status of Claims
Claims 1, 4, and 10 are currently amended.
Claims 6-8 and 11 have been canceled.
Claims 13-17 are newly added.
Claims 1-5, 9-10, and 12-17 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2020 is being considered by the examiner.

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 12/31/2020, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 07/31/2020 has been withdrawn. However, in light of current amendments, new 35 USC 112 rejections have been made. See rejection below for more detail.

35 USC 101


35 USC 102
Applicant’s arguments with respect to claim(s) 1-12 under 35 USC 102 and 35 USC 103 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in view of Vu et al. (US 2018/0357701) and further in view of Rose (US 2016/0300289).



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 9-10, and 12-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, this claim recites “wherein the experience data includes health-monitor data from a wearable user device that monitors real-time physiological condition of a user”. This limitation is vague and indefinite. It is unclear whether the physiological condition of a user that has been monitored is at least (in part) included in the health-monitor data OR if they are different types of data. Further, the claim goes on to recite “dynamically update, via a neural network, the clinical data based on normalizing the health monitor data over an identified population having commonalities in the personal data.” It is unclear whether the health-monitor data includes the clinical data descriptive of physiological effects. It is unclear whether health-monitor data is physiological effects on the user and/or set of users. For at least these reasons, these limitations of vague and indefinite. Claims 10 and 17 are rejected for reciting similar limitations and claims 2-5, 9, and 12-16 are rejected for inheriting the deficiencies noted in claims 1, 10, and 17.

Regarding Claim 1, Claim 1 recites the merchant input includes at least one of general data descriptive of the regulated product, batch data, and clinical data. It is unclear whether the dynamically 

Regarding Claim 1, this claim recites a set of users and an identified population. It is unclear whether the identified population is the same as the set of users. If not, how does the clinical data work to include physiological effects of regulated product on set of users and normalize health monitor data over an identified population. For at least these reasons, this limitation is vague and indefinite. Claim 17 is rejected for reciting similar limitations and claims 2-5, 9, and 13-16 are rejected for inheriting the deficiencies of claim 1.

Regarding Claim 1, this claim recites “predict a user experience for the user based on the health-monitor data and the identified population.” This limitation is vague and indefinite. It is unclear whether this is the health-monitor data of the user or of the identified population. Further, it is unclear how this predication can be made and whether it includes the physiological effects of the regulated product in that data. There seems to be a step missing to explain what the various pieces of data actually include and who a user vs. set of users vs. identified population are. For at least these reasons, this limitation is vague and indefinite. Claim 10 is rejected for reciting similar limitations and Claims 2-5, 9, and 12-16 are rejected for inheriting the deficiencies of claim 1.

Regarding Claim 5, it is vague and indefinite whether the biometric device is the same as the wearable user device and whether the monitored physiology is the same as the monitored real0time physiological condition. For at least these reasons, this limitation is vague and indefinite.

Regarding Claim 10, this claim recites “objective data descriptive of one or more effects of the regulated product on the user.” it is unclear how the merchant has data on the effects of the product for the user and then makes a subsequent request of that product to the user. Further, it is unclear how the objective data of the user would be dynamically updated based on just that one user and the identified population. For at least these reasons, this limitation is vague and indefinite. Claim 12 is rejected for inheriting the deficiencies of claim 10.

Regarding Claim 10, this claim recites “the dynamically updated clinical data.” There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 13, this claim recites “the health monitor data collected during a user experience of the regulated product.” It is unclear what the health monitor data typically includes. Is it physiological condition data, physiological effects of the regulated product, some other data during a user experience that is not physiological? For at least these reasons, this limitation is vague and indefinite. 

Regarding Claim 17, It is unclear what is meant by a user device for determining physiological condition of a user. Is it just one condition? Does the user health data include the determined physiological condition of the user? For at least these reasons, this limitation is vague and indefinite. 

Regarding Claim 17, this claim recites “health monitor population data”.  It is unclear what this data is and how it is compared to clinical data. Is it different types of data? For at least these reasons, this limitation is vague and indefinite.

Regarding Claim 17, this claim recites “the personal data.” There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 17, this claim recites “making the recommendation based on correlation between received user input, merchant input, dynamically updated clinical data, and predicted user experience. It is unclear whether the user input includes the user health data. They appear to be different kinds of input, however, it is the user health data that is used to predict a user experience. For at least these reasons, this limitation is vague and indefinite.

The Examiner finds that because the claims are indefinite under 35 U.S.C. § 112 2nd paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) (“Because the claims are indefinite, the claims, by definition, cannot be construed.”). However, in accordance with MPEP §2173.06 and the USPTO’s policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 12-14, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman et al. (US 2018/0158125) in view of Vu et al. (US 2018/0357701), and further in view of Rose (US 2016/0300289).
Regarding Claims 1, 10, and 17, Perelman discloses  A recommendation system for recommending a regulated product for consumption, the system comprising: (See at least paragraph [0020], [0025], [0096])
a user interface for receiving user input from one or more user devices, the user input including personal data, preference data, and experience data; (See at least paragraph [0015] disclosing search request from customer for strain of products, [0019] disclosing patient input such as opinions, experiences, beliefs, etc., [0020] disclosing user interface for user inputs, [0025], [0032], [0040], [0050] disclosing user input/experiences/reviews, [0061], [0064])
a merchant interface for receiving merchant input, the merchant input including at least one of general data descriptive of the regulated product, batch data descriptive of the regulated product and clinical data descriptive of physiological effects of the regulated product on a set of users; and (See at least paragraph [0019] disclosing using batch/clinical data, [0021] disclosing vendor interface, [0025], [0033] disclosing vendor provided information, [0045] disclosing vendor formulations of particular strains, [0057] disclosing vendor providing ingredients, concentrations, etc. of a certain strain, [0059 disclosing vendor approved uses of strain, [0069], [0077], [0081])
a decision engine configured to making a recommendation of regulated product, the recommendation selected according to correlation of the user input and the merchant input. (See at least paragraph [0015] disclosing determining matching strain products, [0016] disclosing regulated product includes cannabis, [0025] disclosing strain engine provides cannabis recommendation)

Perelman does not expressly provide for a decision engine configured to dynamically update, via a neural network, the clinical data based on normalizing the health monitor data over an identified population having commonalities in the personal data, predict a user experience for the user based on the health-monitor data and the identified population, and use those pieces of information to make a recommendation. However, Vu discloses a decision engine configured to dynamically update, via a neural network, the clinical data based on normalizing the health monitor data over an identified population having commonalities in the personal data, predict a user experience for the user based on the health-monitor data and the identified population, and use those pieces of information to make a recommendation (Vu: Abstract, paragraph [0005], [0006] disclosing normalizing data about physiological effects with client data, [0007] disclosing using predictive analytics to predict recreational cannabis strain recommendation, [0032], [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for using objective data of a user to recommend regulated products of Perelman with the updated clinical data and predicted user experience, as taught by Vu, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including providing better assistance for regulated product users that would take into account desired effects based on perceived status and previous experiences without a user having to have any experience themselves personally. See Vu paragraph [0004], [0006]-[0007].
wherein the experience data includes health monitor data form a wearable user device that monitors real-time physiological condition of a user. However, Rose discloses wherein the experience data includes health monitor data form a wearable user device that monitors real-time physiological condition of a user (Rose: See at least paragraph [0165] disclosing client device including physiological sensor to allow user to selectively cause physiological data about the user such as heart beat and temperature to be collected by the sensor before, during, and after experiencing a cannabis product).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system for using objective data of a user to recommend regulated products of Perelman/Vu with the physiology data obtained from a biometric device, as taught by Rose, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including an accurate/objective monitoring of certain user data. See Rose: paragraph [0165].

Regarding Claim 2, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Additionally, Perelman discloses wherein the personal data comprises at least one of age, sex, desired level of psychoactive effects, or experience level with cannabis products (See at least paragraph [0019] disclosing experiences, [0025] disclosing age, [0050], [0067], [0071]).

Regarding Claim 3, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Additionally, Perelman discloses wherein the preference data comprises a desired physiological effect from consumption of the regulated product. (See at least paragraph [0025] disclosing desired outcomes, positive effects, negative effects, etc., [0014] disclosing physiological effects of consumption, [0067]).

Regarding Claim 4, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Additionally, Perelman discloses wherein the experience data comprises at least one of objective data and subjective data. (See at least paragraph [0025] disclosing age, [0050] disclosing reviews/ratings).

Regarding Claim 5, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 4. Additionally, Rose discloses wherein the objective data is collected with a biometric device configured for monitoring physiology of the user (See at least paragraph [0165] disclosing client device including physiological sensor to allow user to selectively cause physiological data about the user such as heart beat and temperature to be collected by the sensor before, during, and after experiencing a cannabis product).

Regarding Claim 9, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Additionally, Perelman discloses wherein the regulated product is cannabis (Perelman: see at least paragraph [0016], [0025]).

Regarding Claim 12, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 10. Additionally, Perelman discloses a regulations database for limiting the recommendation according to prevailing law. (See at least paragraph [0020] disclosing region-specific jurisdictional laws, [0033], [0051] disclosing regulation and compliance information, [0064]).

Regarding Claim 13, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Additionally, Perelman discloses wherein the decision engine is configured to develop a degree of conformity between the health-monitor data collected during a user experience of the regulated product and the general data descriptive of the regulated product, wherein the degree of conformity is used to make the recommendation of the regulated product (See at least paragraph [0020], [0055], [0066], [0067], [0076], [0098]).

Regarding Claim 14, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Additionally, Perelman discloses a translation engine configured to weigh the experience data according to the personal data for making the recommendation. (Perelman: paragraph [0067], [0070], [0071]).

Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perelman et al. (US 2018/0158125) in view of Vu et al. (US 2018/0357701), and further in view of Rose (US 2016/0300289), and further in view of “This New App Will Change The Way You Buy Cannabis” (Hacienda, Terry, This New App Will Change The Way You Buy Cannabis, 2018, May 9, The Fresh Toast, pgs. 1-3.).
Regarding Claim 15, Perelman, Vu, and Rose teach or suggest all of the limitations of claim 1. Perelman discloses generating a real time display of cannabis product for display on a device. See at least paragraph [0015], [0016], [0025], Fig. 9, Fig. 10. However, neither recite a visual design logic configured to generate a visual label representative of an individual product, wherein the visual label uses a shape, a color, a location of the shape and/or color, an arrangement thereof, or a combination thereof to communicate characteristic traits of the individual product to the user.
However, “This New App Will Change The Way You Buy Cannabis” discloses a visual design logic configured to generate a visual label representative of an individual product, wherein the visual label uses a shape, a color, a location of the shape and/or color, an arrangement thereof, or a combination thereof to communicate characteristic traits of the individual product to the user (See pgs. 1-3 disclosing displaying strain of cannabis from search request with cannabis name and visual of what the strain is comprised of and flower like display of strain of cannabis with inner area indicating cannabinoids of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Perelman/Vu/Rose with the visual representation, as taught by “This New App Will Change The Way You Buy Cannabis”, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing a user to better understand what type of strain they are buying. See pgs. 1-3.

Regarding Claim 16, Perelman, Vu, Rose, and “This New App Will Change The Way You Buy Cannabis”  teach or suggest all of the limitations of claim 15. Additionally, “This New App Will Change The Way You Buy Cannabis” discloses wherein the visual label represents (1) a primary chemical categorization associated with psychoactive effects and (2) one or more secondary components associated with details of the primary chemical categorization and/or additional chemical components associated with secondary experiences provided to the user by the individual product (See pgs. 1-3 disclosing displaying strain of cannabis from search request with cannabis name and visual of what the strain is comprised of and flower like display of strain of cannabis with inner area indicating cannabinoids of different amounts and outer area indicating terpenes and amounts – uses various shapes and colors to indicate type and amount of cannabinoids and terpenes).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684